 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetro-Young Construction Company, a Division ofOlson Construction Co., Inc. and Michael D.Stelzig. Case 21-CA-2147228 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 28 July 1983 Administrative Law Judge Mi-chael D. Stevenson issued the attached decision.Charging Party Michael D. Stelzig filed excep-tions. The Respondent filed cross-exceptions and asupporting brief. 'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommendedOrder. 2ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.I We deny the Respondent's motion to strike the Charging Party's ex-ceptions.2 In reaching our decision, we find it unnecessary to rely on thejudge's findings that Stelzig acted to the detriment of his coemployeesand that Stelzig would not have asked for the letter of reference if hereally believed he was fired. We also note that Alleluia Cushion Co., 221NLRB 999 (1975), has been overruled by Meyers Industries, 268 NLRBNo. 73 (Jan. 6, 1984). We find it unnecessary to pass on the applicabilityof Meyers Industries in the instant case.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge.This case was tried before me at San Diego, California,on May 17 and 18, 1983,1 pursuant to a complaint issuedby the Regional Director for Region 21 of the NationalLabor Relation Board on April 12, 1983, and which isbased on a charge filed by Michael D. Stelzig (theCharging Party) on August 6. The complaint alleges thatMetro-Young Construction Company, a Division ofOlson Construction Co., Inc. (the Respondent) has en-gaged in certain violations of Section 8(a)(l) of the Na-tional Labor Relations Act (the Act).IssuesWhether the Charging Party was engaging in protect-ed concerted activity when he withheld his services fromthe Respondent due to allegedly unsafe working condi-All dates herein refer to 1982 unless otherwise indicated.269 NLRB No. 90tions, and, if so, whether the Charging Party was subse-quently constructively discharged or terminated by theRespondent for engaging in protected concerted activityin violation of Section 8(a)(1) of the Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and the Respondent.On the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACTI. THE RESPONDENT'S BUSINESSThe Respondent admits that it is a Nebraska corpora-tion engaged in the construction business and having ad-minstrative offices located in San Diego, California. Itfurther admits that during the past year, in the courseand conduct of its business, it has purchased and re-ceived goods and materials valued in excess of $50,000from suppliers outside the State of California. Accord-ingly it admits, and I find, that it is an employer engagedin commerce and in a business affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsCharging Party Michael D. Stelzig, age 26, first beganworking for the Respondent in March 1976 as a laborer.For the past 4 years of more or less steady employment,he has performed the work of pipe layer and leadman.Sometime in late 1981, the Respondent contracted toperform certain work in Palm Springs, California. Stel-zig, a resident of the San Diego area, was offered an op-portunity for employment on this project. The work in-volved the digging of a 5000-foot trench and the layingof 8-foot segments of 48-inch diameter pipe. At first re-luctant to work at a job approximately 125 miles fromhis home, Stelzig was finally persuaded to take the jobbecause no other employment was then available in theSan Diego area. He began work on or about January 11.In the beginning, the trench was only 3-4 feet deep. Adigging machine described as a 5800 Link Belt was used.Operated by a man named McDaniel, this machineweighs about 110,000 pounds and has a 4-3/4 yard ca-pacity bucket attached to it. The bucket is 60 incheshigh, 60 inches in width, and 60 inches in depth.Stelzig's job was to remain in the ditch, using a shovelto make a level grade, and to assist in guiding in the 5-ton segment of pipe lowered into the trench by the dig-ging machine. Before the new segment was attached,Stelzig soaped the inside of the other pipe to facilitateentry and attachment of the new pipe. In addition to ma-chine operator McDaniel, there were other employees aspart of the crew: Burnell Lurcook, the immediate jobforeman, an oiler, and two laborers. With the exceptionof Lurcook, none of the other workers testified.502 METRO-YOUNG CONSTRUCTION CO.For the first week, Stelzig rode back and forth to SanDiego on the weekends with Lurcook. Thereafter Stelzigrode with McDaniel, with whom Stelzig stayed duringthe week, in a Palm Springs motel room. While Stelzigand Lurcook knew each other from prior jobs, neitherStelzig nor Lurcook knew McDaniel before the PalmSprings job.The Respondent paid Stelzig $90 per week subsistencein addition to his salary. Stelzig felt he should be receiv-ing $110 per week. Without giving prior notice to Lur-cook or any other supervisor of the Respondent, Stelzigdid not report for work in Palm Springs on the Mondayof the third week of his employment. Instead Stelzig ap-peared at the Respondent's San Diego offices on thatMonday, and talked to the Respondent's vice presidentand general manager, James Kangers, a witness at hear-ing. Stelzig told Kangers that his subsistence was toolow and again asked for a San Diego assignment.Kangers told him nothing else was available.After refusing to work for 1 or 2 weeks, Stelzig finallyagreed to return to Palm Springs and resume working onthe project. As to whether Stelzig ever received thehigher subsistence rate, he stated at one point:[Kangers] said, talk to them [supervisors on the job]and they will probably give you more money,which I never did get but I went back up thereanyways.Later, I asked Stelzig, "You did get your $110.00," andhe answered, "Yes." Accordingly, I cannot tell for surehow much subsistence Stelzig received when he reportedback to work.In any event, Stelzig resumed his employment in PalmSprings, where he continued until February 25. Theproject involved an expansion of a sewage treatmentplant. In order to lay the desired 200 feet of pipe perday, the crew would "dig and lay" on alternate days.However, as certain conditions changed, problems devel-oped.First, the trench became deeper as the topography ofland changed. Eventually, the depth approached 11-12feet. The dirt removed from the trench, called "spoil,"was piled about 12-15 feet high alongside the trench. Adisagreement soon developed between Lurcook andMcDaniel over the correct method of operating the dig-ging machine. McDaniel "pushed down" with the bucketwhich Lurcook felt wasted too much time and causedother problems such as tending to fracture the groundbehind the bucket. Lurcook wanted him to "wipe up"which is to take the bucket down into the trench, fill itwith dirt, and as you come up, wipe the slope to take allthe bad areas and wrinkles out of the trench. Accordingto Stelzig, McDaniel's method was much safer as it con-tributed to a sloping effect on the sides of the trench andmade cave-in less likely. On the other hand, Stelzig al-legedly felt that Lurcook's method described as "straightup and down" was too dangerous and increased the riskof injury to Stelzig.The disagreement between McDaniel and Lurcookhad been continuing for some time with McDaniel ap-parently persisting in using his method of digging thetrench. Before work began on February 25, Lurcooktold his crew that more production was needed and thatthey would have to work harder and faster. There fol-lowed another verbal disagreement between Lurcookand McDaniel in late morning. Finally, about I p.m.,McDaniel left the digging machine and told Lurcookthat he had enough of his "bullshit." McDaniel thenwalked toward his van and left the area.After McDaniel left, Lurcook made certain changes inprocedures. First, Lurcook took over operation of thedigging machine in place of McDaniel. Next, Lurcooktold the oiler and a laborer to work on the backfill oper-ation, that is, the replacement of the dirt that had beenpreviously excavated. This left Stelzig in the ditch withonly a single laborer to assist in the operation. Amongother duties, the oiler had been watching the "spoil" andthe sides of the trench to sound an alarm if a cave-in ap-peared imminent. Now no one was performing this job.Allegedly, Stelzig disapproved of and feared Lurcook'smethod of digging and his assignment of the oiler to thebackfill operation. However, Stelzig made no complaintnor protest as he worked the remaining 2 hours of theshift. According to Stelzig, he did not approach Lurcookduring the afternoon because Lurcook appeared to betoo angry over his encounter with McDaniel to listen toanything Stelzig said.After the shift ended, Stelzig continued to say nothingto Lurcook relative to working conditions in the trench.McDaniel appeared at this time to receive his regularpaycheck but, due to an administrative problem, checkswere not available until the next day, Friday. Then Stel-zig left the scene with McDaniel in the latter's van anddrove to a nearby public telephone.Stelzig placed a telephone call to the Respondent's of-fices in San Diego where he spoke to Diane Murphy, atthat time the Respondent's dispatcher and payroll clerk.There is a conflict between Stelzig's version of the con-versation and that provided by Murphy. According toStelzig, he first asked to talk to Kangers or Bill Ward,the Respondent's safety officer. Neither of them wasavailable. Then Stelzig said somebody was probablygoing to be killed and it would probably be him since hewas the only one in the trench. He wanted Kangers orWard to come to Palm Springs and see for themselves.Stelzig asked Murphy to explain to company officialsthat Lurcook was using a dangerous method of digging.Murphy replied that company officers would probablyjust listen to supervision on the scene anyway. ThenStelzig asked Murphy to call Lurcook in Palm Springsto say that Stelzig would not be in the next day due tounsafe conditions. Murphy promised to call Lurcookwith that message.According to Murphy, Stelzig called asking about hischeck and never asked for Kangers or Ward. She saidthat it would be there the next day which was thenormal payday anyway.2She refused to prepare a pay-check for him from the petty cash fund. Stelzig stated hewas not going to wait until Friday as there had been a2 Lurcook had been distributing paychecks on Thursday, a day early,in violation of company policy.503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbig fight on the job and McDaniel had been fired. Stelzigwent on to say that he was not going to return to workbecause he was fed up with Lurcook and that Lurcookwas trying to kill him. Murphy then asked Stelzigwhether he had given notice to Lurcook that Stelzig wasnot coming back. Stelzig answered that he had not. ThenMurphy told him that she would call Lurcook and givehim the news, and to this, Stelzig said, "fine." ThenMurphy said she would have Ray Coles, Lurcook's su-pervisor on the Palm Springs' job, bring the checks backto San Diego for pickup on Monday. Finally, Stelzigasked her if there was any work available in San Diego.She replied that she did not think so, but that she wouldcheck.I credit Murphy on this key credibility issue. At thetime of the hearing she had quit the Respondent'semploy after 6-1/2 years with it. This occurred in April1983 after a dispute with Kangers. She had obtainedother employment and owed nothing to the Respondent.Moreover, I found her to be a much more credible wit-ness than Stelzig. Murphy was calm, consistent, and un-involved personally in the controversy. Stelzig was in-consistent, evasive, and contradictory. For example, hehad left the Respondent's job in Palm Springs oncebefore without notice to Lurcook and this makes it morelikely he would do so a second time under circumstancesas described by Murphy.According to Stelzig, he made a second call after talk-ing to Murphy. He called a local union business agentnamed Sanders to request that he come out to the job.Sanders was not in and Stelzig left a message for him.Then Stelzig waited for him near the job until 5:30.When he never arrived, Stelzig left for San Diego withMcDaniel.On Monday, March 1, Stelzig and McDaniel went tothe Respondent's San Diego office to pick up their pay-checks. There is conflict as to what happened at thispoint. Stelzig stated he first went into Kangers' office toexplain why he left Palm Springs, but allegedly Kangersrefused to talk to him, saying, "the only thing I can tellyou, you should have called OSHA."3In his testimony,Kangers admitted talking to Stelzig, recalling that Stelzighad begun the conversation by saying that he had quitbecause he could not work with "Bernie [Lurcook] inPalm Springs" and that he simply could not get alongwith him. Kangers answered by expressing regret thatStelzig had quit, by stating that there were no furtheropenings for him in San Diego, but that there might besomething for him in the future.In this dispute, I credit Kangers. I note that the Re-spondent employed a full-time safety officer and had apolicy of cooperating with Cal OSHA only when theirrepresentatives had an administrative search warrant asauthority to enter a jobsite. To suggest that a high offi-cial of such a company would suggest to a disgruntledemployee to go to OSHA is too improbable and implau-sible. I do not believe it.3 This is an apparent reference to the Occupational Safety & HealthAdministration, a Federal agency responsible for enforcement of healthand safety regulations on jobsites. In the State of California, this job isperformed by a state agency, sometimes called Cal OSHA.With respect to the paychecks, Stelzig testified that hereceived from Murphy two paychecks on March 1. Onewas the check he would have received on Friday inPalm Springs; the second was his final check written onpetty cash on March I. Murphy denied writing a checkfor petty cash, testifying that on March I Stelzig re-ceived only one paycheck. The other paycheck was sentto him by mail a few days later. Murphy's version is sup-ported by a computer printout prepared at the Respond-ent's headquarters in Lincoln, Nebraska, on March 1. (R.Exh. 3.) This shows that Stelzig's final paycheck wouldnot have been mailed to San Diego until March I, andrefutes his testimony that he received a check from pettycash on that day. I also note that the General Counselnever produced any petty cash checks which could havebeen subpoenaed from the Respondent if it existed. Icredit Murphy on this point.4On Wednesday, March 3, Stelzig and a union businessagent from San Diego named Washington went back toPalm Springs with a camera to take certain pictures ofthe jobsite. (G.C. Exhs. 2-7.) These photographs togeth-er with a letter of complaint were sent to Cal OSHA. Asof the date of hearing in this case, Cal OSHA had heldno hearing nor made any findings on Stelzig's complaint.However, a Cal OSHA investigator named Meyer wasassigned to the case. Meyer testified briefly in the instantcase.On February 23, 1983, Stelzig called the Respondent'soffices and asked Murphy for a letter of recommendationwhich he could use to obtain other employment.Kangers prepared such a letter which read as follows:February 24, 1983Reference: Michael D. StelzigSS#460-06-1 623To Whom It May Concern:Michael D. Stelzig was employed by our compa-ny as a laborer and pipelayer for our company for aperiod of six years starting in 1976.Prior to his transfer to our Palm Springs Project,he was considered to be a very good employee ofabove average skill and ability.However, after his transfer to Palm Springs hebegan experiencing difficulty with supervision and aconflict with the foreman and superintendent whichled to his quitting and leaving the jobsite on Febru-ary 25, 1982.Due to these problems we could not recommendthat he be re-employed by our company.Very truly yours,Metro-Young Construction Company/s/ James A. KangersVice President[G.C. Exh. 8.]4 Resolution of this credibility issue affects the issue of whether Stelzigquit or was fired. Under the Respondent's policy, if an employee is fired,as Stelzig claims he was, he is paid off immediately from petty cash andsent on his way. If he quits or is laid off, he will be given his final checkwhen it would otherwise be due, as I find happened here.504 METRO-YOUNG CONSTRUCTION CO.B. Analysis and ConclusionsI begin by finding that Stelzig was not discharged norconstructively discharged by the Respondent. RatherStelzig, whose overall credibility I find to be generallysuspect,5voluntarily quit his job. I find further that hequit as of February 25 when he spoke to Murphy andstated he would not report for work on the next day. Inreaching this conclusion, I rely on, among other factors,the testimony of Murphy and Kangers, together with theinferences flowing from Stelzig's request for a letter ofreference. If he really believed that he had been fired,would he have requested a letter of reference. I thinknot. Moreover, I note that he never protested the word-ing of this letter. Despite a commendable, if not heroiceffort by the General Counsel to persuade me in his briefthat I should find in favor of Stelzig, I find in every re-spect that this case is completely without merit. I turnnow to discuss additional reasons for so finding which Ihave considered both in toto and as alternative bases formy basic conclusion.1. At all times material to this case, Stelzig lacked agood-faith belief that he was working underabnormally unsafe conditions6By its very nature, Stelzig's job was dangerous. Hewas working in a deep trench, in sandy, unstable soil,which had previously been excavated for a parallel pipeabout 2 feet away from that being installed by the Re-spondent. It is possible that the Respondent's proceduresviolated one or more regulations of Cal OSHA.7How-ever, it is unnecessary for me to make any finding on thispoint since Stelzig was not motivated by any concern forhis safety. As of February 25, approximately 4300 out of5000 feet of pipe had been laid and Stelzig had workedon all or most of it. Rather Stelzig was motivated by ani-mosity toward Lurcook, and the former's alleged con-cern about safety factors is pretextual and an after-thought, supplied as a framework to secure reemploy-ment. In addition to the evidence discussed above, I willdiscuss additional evidence below which supports thisconclusion.For example, I cannot credit Stelzig's testimony that,in the final week of his employment, he complained toLurcook at least three to four times that the trench wasbeing dug in an unsafe manner. I find that he made nosuch complaints. Lurcook denied that he did and I credithis testimony. All agree that on the final day, includingthe final 2 hours of Stelzig's employment, Stelzig madeno complaint to Lurcook. This tends to impeach Stelzig'stestimony that he complained while McDaniel was dig-ging when conditions were not too bad, but made nocomplaint when Lurcook was digging when conditions' In repeatedly discrediting Stelzig on key conflicts in the evidence, Inote a pattern which persuades me that overt fabrication of evidence mayhave occurred. Without specifically so finding, it suffices to say that Stel-zig's repeated lack of credibility supports my finding of lack of good faithand honest belief, as discussed below.' Compare Transport Service Co., 263 NLRB 910 (1982).7 I note the lack of shoring and shields in the trench, the apparent lackof a ladder to enter and exit the trench, and questions relative to theproper degree of sloping in the trench. The regulations of Cal OSHA arecontained in Cal. Admin. Code tit. 8, § 1539, et seq.were completely unsafe. As to Stelzig's explanation fornot complaining in the afternoon of February 25, becauseLurcook was too angry to listen after his argument withMcDaniel, again I discredit Stelzig and do not believehim. Lurcook's supervisor on the jobsite was Ray Coles,the Respondent's project superintendent at Palm Springs.Stelzig never complained to him about Lurcook andgave no explanation for not doing so. Instead, Stelzigcomplained cryptically, to a clerical worker, Murphy,that Lurcook was trying to kill him.I am further convinced that Stelzig lacked a good-faithbelief that he was working under abnormally unsafe con-ditions by the fact that he worked for at least 2 hourswhile Lurcook was allegedly attempting to kill him byoperating the digging machine in an unsafe manner.Apart from Stelzig himself, who had no experience inoperating the 5800 Link Belt machine, there is no credi-ble evidence that the operation was unsafe or created un-sually unsafe conditions.8As to Stelzig's credibility onthis point, like other contested matters, I found it to below. On the other hand, Lurcook had 23 years of experi-ence as a heavy equipment operator and was an experi-enced foreman and supervisor. He testified that he wasoperating the machine in a safe manner and I credit histestimony.In conclusion, I note the testimony of Bill Suttles, ajob superintendent for a concrete subcontractor at PalmSprings. Not connected to the Respondent, and with noreason to fabricate, Suttles credibly testified that, on Feb-ruary 25 about 2:30 p.m., he was near the Respondent'strench and observed Stelzig working in it. Suttles toldStelzig to keep his eye on the bank. Stelzig replied in asarcastic "mind your own business" tone of voice, thathe was not worried about the bank." Later that evening,after work was over, Suttles again saw Stelzig who said,referring to Lurcook, that he had had all of that "as-shole" that he could take and that he was quitting, be-cause that crazy "son-of-a-bitch" was going to kill some-body. This comment, like that made to Murphy a fewminutes later, and like that made to Kangers on March 1,indicates to me that Stelzig was motivated solely by ani-mosity toward Lurcook and not concerned for his safetynor the safety of others working on the job. That is, Stel-zig was engaging in personal griping about a supervisor'sstyle on the job which he did not agree with.tOa It is true that Meyer gave certain testimony based on his view of oneor more photographs in evidence. However, this testimony did not con-cern Lurcook's method of digging; more importantly, Meyer was not anunbiased witness since he would testify for the State in a Cal OSHAhearing. His testimony was of little benefit on the issues in the presentcase.9 The impact of Suttles' credited testimony on the General Counsel'scase is considerable. Thus, not only did Stelzig not complain about safetyto a neutral person when he had an opportunity to do so, but he affirma-tively told Suttles that he was not concerned.l0 See, e.g., Capitol Ornamental Concrete Specialties, 248 NLRB 851(1980), where in denying a claim similar to that made here, the Boardnoted, among other factors, the lack of evidence showing that employeeshad discussed the condition of an allegedly unsafe road among them-selves or that other employees considered the condition of the roadunsafe. See also Tabernacle Community Hospital, 233 NLRB 1425 (1977);and Snap-On Tools Corp., 207 NLRB 238 (1973).505 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Prior to quitting his employment, Stelzig nevercomplained about his alleged safety concerns to theRespondent's officials, to a neutral contractor onthe job, to union officials, nor to Cal OSHArepresentativesAs I have found above, Stelzig never complained toany officials of the Respondent about alleged safety vio-lations prior to quitting on February 25. 1 There is evi-dence that said complaints if properly made would haveresulted in some kind of investigation. The Respondentemployed a full-time safety officer named Bill Ward. OnMarch 1, when Stelzig and McDaniel went to pick uptheir checks, the former had a conversation with Ward.According to Stelzig, he told Ward about the unsafeconditions, "Just what was going on, about no oiler, the'spoil pile,' the ditch." Then allegedly, Ward told Stelzighe was right about the unsafe conditions. According toWard, Stelzig stated that Bernie was yelling at the opera-tor of the hoe and that he did not feel that was safe be-cause he, Stelzig, was down in the excavation. I creditWard's version of the conversation and note that to theextent this conversation could be considered notice tothe Respondent, it occurred after Stelzig quit his job andis of little or no benefit to him.Although there is no issue regarding enforcement of acollective-bargaining agreement here, Stelzig was aunion member and the Respondent's project was appar-ently a union job. The Respondent had access to Local1184 of the Laborers Union located near Palm Springs,or to Local 89 in San Diego. The first complaint orgrievance filed with any union was an alleged telephonecall to Local 1184 after Stelzig had called Murphy. 12 Nounion representative showed up at the job location andStelzig left for San Diego about 5:30. On Friday, Febru-ary 26, Stelzig could have gone to Local 89 to file acomplaint or grievance. There is no evidence that he didso.The General Counsel contends that the testimony ofboth Murphy and Kangers indicates knowledge fromStelzig that Lurcook was going to kill him. Of course,Kangers spoke to Stelzig on March 1, after Stelzig hadquit. Like the evidence regarding the statements toWard, this evidence is irrelevant to the giving of noticeto the Respondent.The conversation between Stelzig and Murphy is simi-larly unavailing. Putting aside the failure of Stelzig tomention the alleged safety problems to either Lurcook orColes who were on the scene, the credited remarks madeto Murphy indicate some kind of disagreement with Lur-cook over procedures and is not sufficient to give noticeto the Respondent. The fact that Stelzig left PalmSprings that evening instead of discussing the matter onFriday with company officials either at Palm Springs oriI In order to find a discharge violative of Sec. 8(aX1) it is necessaryto show that the concerted nature of the employee's activity was knownto the employer at the time of the discharge. New England Fish Co., 212NLRB 306 (1976). Of course here there is a quit rather than a dischargeand individual rather than concerted action.as The only proof that such a call was made is the testimony of Stel-zig. Since I find his credibility low, I cannot credit this testimony to findthat such call was made. I also make this finding since Stelzig never fol-lowed up the unsuccessful call the next day.San Diego indicated further his desire to quit his jobrather than resolve a safety complaint.In support of his argument that the Respondent hadadequate notice, the General Counsel cites TamaraFoods, 258 NLRB 1307, 1308 (1981), enfd. 692 F.2d 1171(8th Cir. 1982). In that case the Board held that a specif-ic demand on the employer was unnecessary to affect theprotected character of the conduct, if from surroundingcircumstances the employer should reasonably see thatimprovement of working conditions is behind the walk-off. In the instant case, all surrounding circumstanceswould suggest the actions of an unreliable and eccentricemployee involved in a personality disagreement with aforeman. Unlike the facts in Tamara Foods, there wereno prior complaints to OSHA, and no immediate jobwalkoff in response to an immediate threat. Instead, anemployee who a few weeks before had failed to appearon the job without notice to the employer continued towork after the existence of the alleged dangerous condi-tion and, when he finally acted, did so alone. According-ly, Tamara Foods does not apply here and the GeneralCounsel's proof suffers from a fatal defect.133. Stelzig's conduct in not reporting for work onFebruary 26 was not concerted and therefore wasnot protectedThe General Counsel cites the case of Alleluia CushionCo., 221 NLRB 999 (1975), for the proposition that eventhough Stelzig admittedly acted alone, and outside thescope of a collective-bargaining agreement, other em-ployees impliedly consented to be represented by Stelzigas he was acting for the comnon good.'4On the con-trary, the facts here show that Stelzig was acting to theprejudice of his coemployees. By leaving Palm Springsafter having conveyed only a cryptic message toMurphy, Stelzig must have known that the employeesreporting for work on Friday would be faced with agreater safety threat than Stelzig allegedly faced. That is,either the crew would be shorthanded due to an inabilityto replace Stelzig on short notice or, if replaced, Stelzig'sreplacement would probably be less experienced and un-familiar with procedures in the trench. In fact, Lurcook1i In NLRB v. Washington Aluminum Co., 370 U.S. 9, 14 (1962), theCourt held that where employees are not organized a demand is sufficientto protect concerted activities if it occurs before, after, or at the sametime as the activities occur. Here Stelzig could have complained to eithera Palm Springs or San Diego local so he was not an employee withoutaccess to a union. Accordingly, by quitting his job prior to making anykind of complaint to a company official, his conduct cannot be foundprotected. When finally made on March I, Stelzig's remarks were notsuch as would reasonably indicate to the Respondent that he was makinga bona fide safety complaint." In its brief, the Respondent has confused the line of cases delineatedby Interboro Contractors, 157 NLRB 1295 (1966), enfd. 388 F.2d 495 (2dCir. 1967), with the line of cases designated by Alleluia Cushion Co. Theformer cases apply only when there is activity engaged in by an individ-ual employee acting alone which was directed to enforce or implementthe terms of a collective-bargaining agreement. This activity will bedeemed concerted activity within the meaning of Sec. 7. In the instantcase, there is no claim that Stelzig was acting to enforce a provision of acollective-bargaining agreement. Accordingly, the Interboro line of casesdoes not apply. In any event, the U.S. Supreme Court has decided toreview the Interboro doctrine. NLRB v. City Disposal Systems, 104 S. Ct.1505 (1984).506 METRO-YOUNG CONSTRUCTION CO.testified that he did not replace either Stelzig or McDan-iel immediately, but continued the job with the crew re-maining. Assuming for the sake of argument that bonafide safety hazards existed, Stelzig made them worse bynot explaining them to his coworkers.Although my finding above that Stelzig acted in amanner to endanger rather than assist those employeeswho continued to work, this assumes that Stelzig wassincerely concerned about an unusual risk to his ownsafety. I have also found this not to be the case as well.If I have erred in making that finding, then alternatively,I find in agreement with the Respondent that the alleg-edly unsafe conditions were of concern to and affectedonly Stelzig.15 In this regard, I note that, early on in thiscase, the General Counsel disavowed any theory thatStelzig was acting in concert with McDaniel. Thus, theGeneral Counsel stated at hearing, "Our principal theoryis that Mr. Stelzig refused to work due to unsafe condi-tions. We are not contending that Mr. McDaniel refusedto work because of unsafe conditions." No evidencewould support such a theory even if an explicit disavow-al had not been made.At page 30 of his brief, the General Counsel contendsthat because other employees did not complain and con-tinued to work in the trench this does not amount to adisavowal of Stelzig's actions. I agree with this conten-tion but for a different reason from that urged by theGeneral Counsel. In the same way that Stelzig failed togive timely notice to the Respondent's supervisors andofficers, both in Palm Springs and San Diego, nor tounion officials of either local mentioned in this case, sodid Stelzig fail to convey to his fellow workers that hewas concerned about abnormally dangerous workingconditions. If they did not know about his concern-be-cause as I found above, such concern did not exist-Stel-zig's fellow employees could not have decided to dis-avow his actions. Accordingly, based on the evidence inthis case, when the other men reported for work onFriday morning, they knew only that Stelzig had joinedMcDaniel in quitting the job.In conclusion, I note that the principle of AlleluiaCushion Co., supra, has not been accepted by the NinthI' Comet Fast Freight, 262 NLRB 430 (1982).Circuit Court of Appeals.'6 Yet, I am instructed by theBoard to ignore decisions of the courts of appeals whichare contrary to the Board's, even where that decision isfrom a court of appeals for the circuit in which theBoard case arises." I must obey the Board's commandand consider Alleluia Cushion Co. as a viable doctrine. sHere, however, as found above, the case does not applybecause Stelzig did not act in good faith, because he didnot promptly complain to the Respondent nor to unionofficials, and because Stelzig was motivated by personalgriping rather than by any genuine concern for allegedsafety violations. Further, no violations of safety statutesare shown to have occurred and no abnormally danger-ous condition was shown to exist at the Palm Springsproject. Accordingly, I will recommend that this case bedismissed.CONCLUSIONS OF LAW I 91. Respondent Metro-Young Construction Company, aDivision of Olson Construction Co., Inc. is an employerwithin the meaning of Section 2(2) of the Act, engagedin commerce in an industry affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Respondent has not engaged in the unfair laborpractices alleged in the complaint.On the basis of these findings of fact and conclusionsof law and the entire record in this proceeding, I issuethe following recommended20ORDERIt is hereby ordered that the complaint be, and ithereby is, dismissed in its entirety."' NLRB v. Bighorn Beverage, 614 F.2d 1238, 1242 (9th Cir. 1980);Royal Development Co. v. NLRB, 703 F.2d 363, 372-374 (9th Cir. 1983).'l7 owa Beef Packers, 144 NLRB 615 (1963).1' In Alleluia, the activity found to be protected was a complaint toOSHA in an attempt to achieve safe working conditions for all employ-ees. Here, no complaint was made to Cal OSHA until several days afterStelzig quit his job.:' In light of my conclusion, the Respondent's pending motion to dis-miss made at the close of the General Counsel's case is moot.20 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.507